Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 1, 11 and 15 “until an average feed water supply temperature and a purified water flow rate is determined” is unclear or ambiguous as to whether the phrase is reciting meeting of threshold(s), and/or timing of determinations, and whether it concerns plural or single determinations.
Also in claim 1: clear antecedent basis is lacking for “the purified water flow” (first recitation); 
it is unclear whether “initiating…stabilization as a…sensor…is triggered” concerns method steps or actions that occur simultaneously or if ‘pump stabilization’ occurs in response to sensing of a lower water flow by the recited flow volume measuring sensor; 
in the ‘controlling clause, the term “a” is needed between “via” and “controller module” for grammatical clarity;
in the ‘activating clause, “delivering…with the pump continuously through to” is grammatically confusing or ‘non-idiomatic; and 
in the ‘regulating clause, “via a system control of…valves…with the controller module” is ambiguous as to whether a combination of the valves constitutes defining of a “system control” unit or if the clause is reciting functionality of the “controller module” for regulating the valves, “a water temperature” is vague and indefinite as to whether temperature and pressure of the water in the flow of purified water, sanitized, purified water, or of some other body or flow of water is recited, “the controller” lacks antecedent basis and is inconsistent with previous recitations of “controller module” and “in a non-closed loop system with the external device” is vague and indefinite as to what type of structure or component is referenced by such “system”.
In each of dependent claims 2-10 and 12-14 “the step…” lacks antecedent basis, and should be replaced with “a step…”.
In claim 2, “the regulated purified water flow” lacks antecedent basis, and it is unclear whether the recited “disinfecting” corresponds to the “heat sanitizing” of claim 1 or concerns a separate functionality of the water and separate method step.
In claim 3, it is unclear whether the recited “stabilizing” further defines the “VFD pump stabilization” introduced in claim 1 or refers to a separate stabilizing step.
In claim 5, “directing…any externally unused heated purified water” is vague and indefinite as to whether such directing step necessarily occurs, the language should be modified to read “further comprising the controller module being operative for directing any externally unused heated purified water…”.
In claim 6, insertion of “an” between “varying” and “amount” is needed for grammatical clarity, “the controller” is inconsistent with previous recitations of “controller module”, and it is unclear whether “sensed purified water temperature” relates to previously recited sensing and monitoring of temperatures in claim 1; it being also unclear whether the recited “heating element” is separate and distinct from the “heat power application system” and “heating device” introduced in claim 1. 
In claim 7, it is unclear as to which portion of water recited in claim 1 that “the water temperature” refers, unclear as to whether “ a VFD pump rate” refers to the same or a different VFD pump than the pump which was introduced in claim 1, and each of “return side of the heated water flow” and “an overheat condition” are vague and indefinite as to how they relate to specific method steps and device or system components which were introduced in claim 1.
 In claim 8, it is unclear whether “heating power values” refers to an adjustment of the heating device or to some other component of the heat power application system and unclear whether “monitor a number of water temperature fluctuations…” concerns counting or recording of how many fluctuations occur or to monitoring being over a period of time having a set number of temperature fluctuations.
In claim 9, “an exit process” is non-idiomatic, the…cooling water flow paths” lacks antecedent basis and lacks nexus as to orientation and nexus of such flow paths relative to other device or system components and method steps introduced in claim 1 and “the” is needed between “RO” and “system” for grammatical clarity.
In claim 10, “the step of providing a regulated flow of purified water” lacks antecedent basis (which method step of claim 1 does this refer to?) and it is unclear whether “isolated storage tank feed” refers back to the “internal storage tank” introduced in claim 1, with “the external potable water pressure” lacking in antecedent basis. 
Also in claim 11: 
in the ‘activating clause, “delivering…with the pump continuously through to” is grammatically confusing or ‘non-idiomatic and clear antecedent basis is lacking for “the purified water flow” (first recitation); and 
in the ‘providing clause, “increasing or decreasing…pumping rate as a function of water temperature fluctuations” is vague and ambiguous as to whether such increasing and decreasing of pumping rates are in relation to the “first pumping rate” and/or to the “second pumping rate” and as to whether pumping rate increases correspond to water temperature increasing or decreasing or to an increase in water temperature fluctuations generally, and correspondingly whether pumping rate decreases correspond to water temperature increasing or decreasing or to a decrease in water temperature fluctuations generally.
In claim 12, “the flow” lacks antecedent basis (referring to “heat sanitizing…flow” or to “regulated…flow”), and “in a stable state” is vague and indefinite, as claim 11 lacks recitation of the heating of the water being effective to provide such stable state.
In claim 13, “upon the heated purified water temperature fluctuating” is vague and indefinite as to whether the ensuing adjusting of heating power value action or step necessarily occurs, the language should be modified to read “further comprising the heating power application system being operative for adjusting heating power values…”. …”.
In claim 14, each of “low inlet pressure” (pressure of received potable water? what constitutes such pressure being low?) and “system shutting down” (preventing water from being received in the RO system inlet?) are vague and indefinite.
In claim 15 “solely through to an inlet” is grammatically confusing (reciting all of the delivered, purified water driven to the heat tolerant device?); and it is unclear whether the “RO membrane unit inlet” following “(VFD pump)” refers back to an inlet of one or more of the “at least one RO membrane unit” introduced in the initial claim clause; also “the controller” in the “solenoid valve” clause lacks antecedent basis, being inconsistent with previous recitation of “controller module”; and it is unclear what is meant by “low flow velocity sensor” (configured to detect flow velocity of pumped water falling below a set point?).
In claim 16, it is unclear whether the recited “inline heating element” is structurally or functionally encompassed in or by the “heating power management control circuit” introduced by claim 15.
In each of claims 17 and 18, “the RO membrane unit” lacks antecedent basis and is inconsistent with “at least one RO membrane unit” in claim 15, with recitation of “production of or distribution of heated purified water flow into and out of the inlet of the external heat tolerant device or throughout the RO system” also inconsistent with claim 15 which recites the water being purified only after passing through the at least one RO membrane unit, thus not throughout the RO system, and lacks recitation of production of purified water in an external heat tolerant device.
In claim 19, “the first temperature” lacks antecedent basis and it is unclear as to where in the system such water temperature would refer to.
In claim 20, recitation of “the RO system” lacks antecedent basis and is inconsistent with claims 14 and 11 from which claim 20 depends that are method claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hulme et al US PGPUBS Document 2014/0151297 (Hulme) in view of Weatherill US PGPUBS Document 2007/0102357 (Weatherill). Referenced specification paragraph numbers of the PGPUBS Documents are identified by “[ ] symbols. 
As per claim 1, Hulme discloses a method for sanitizing an external heat tolerant device with heated purified water coupled to an outlet of a heat sanitizable reverse osmosis (RO) system (water purification and sanitization reverse osmosis system provides product water, for coupling with an external device in the form of a hemodialysis system, where the system can be repeatedly exposed to heated fluid; abstract; paragraphs ([0006], [0013]-[0014]), 
the RO system having an inlet for receiving potable water from an external potable feed water supply (reverse osmosis system 10 has inlet feed water input 88 connected to any pre-filtered fluid source (external, potable); (abstract; figure 1; paragraph [0020]) and an internal storage tank for storing purified water (internal storage tank 52 for product water; paragraphs [0014], (0020), [0035]), 
at least one RO membrane unit (reverse osmosis membrane 12; abstract; paragraph [0015]) adapted to receive water from the potable feed water supply (membrane 12 receives water flowing through the system from pre-filtered feed water input 88 including from internal storage tank 52 of purified water; paragraphs [0015], [0020], [0035]) and configured to purify the water and deliver the purified water through a delivery conduit to the external heat tolerant device (membrane 12 purifies product water, heated by heater 62, to supply to hemodialysis machine (external heat tolerant device) via external connection 72 (delivery conduit); paragraphs [0015], [0020}-[0021], [0027]), 
the method comprising: 
activating a purified water flow control system configured to supply and regulate the purified water flow (valve bodies 14 and 40 (water flow control system) coupled to output of reverse osmosis membrane 12 to control flow of product water (purified water) through the system 10, via a controller; paragraphs ([0014]-[0015], [0017]); 
initiating a variable frequency drive (VFD) pump (pump 29 includes variable frequency drive can be started; paragraph [0015]) coupled to the internal storage tank to operate at a first pumping rate (pump 29 controls fluid pressure through the system 10 and into product water storage tank 52 operating at first pumping rate; (paragraphs [0015], [0035]; claim 1) until a purified water flow rate is determined (input fluid from storage tank 52 flows through membrane at a first flowrate ([0014, see “control flow rates and pressures…controller”]; claim 1); 
and then transitioning to a second pumping rate (pumping the input fluid through the membrane at a second flow rate different from first flow rate; (see [0014 “control flow rates and pressures” (plural)] and see claim 1); 
initiating VFO pump stabilization as a flow volume measuring sensor coupled to the purified water flow is triggered upon sensing a water flow below a predefined level (lower water pressure at feed water input 88 measured by sensor prompts variable frequency drive pump 29 to pull water from storage tank 52, whose level is sensed by level sensor 56 (flow volume measuring sensor), where check valve 64 prevents feed water from being fed back into tank 52; (figure 1; paragraphs [0015], [0027], [0029]); 
controlling via a controller module the flow of the purified water in the RO system (purification and sterilization of reverse osmosis system are maintained by controller, by controlling flow of product water (purified water) through the system; (abstract; paragraphs [0014], [0023]) 
before activating, the controller module activating heating of the purified water to be delivered continuously and in a stable state to the external device (thermal switch 64 measures temperature of water in internal tank 52 in order to start/stop heater 62 continuously; paragraph [0027]); 
activating a heat power application system including a heating device configured to apply heat to the purified water. flow initiated by the controller module communicatively coupled to the heat power application system (thermal switch 64, controlled by controller, measures temperature of product water (purified water) in internal tank 52 to start/stop heater 62 (heating device) power supply circuit (heat power application system); (paragraphs [0014], [0027]), 
delivering a heat sanitizing purified water flow with the pump continuously through to the external heat tolerant device (pump 29 can deliver product water (purified water) throughout the reverse osmosis system into hemodialysis machine (external heat tolerant device) during purification and heat sanitization processes, although not explicitly disclosed the pump can operate to deliver continuous product flow; paragraphs ([0015], [0017], [0021]); 
and regulating a back pressure of the heated purified water via a system control of internal fluid flow directing valves with the controller module (check valve 46 (internal fluid flow directing valves) controllable to prevent backflow (back pressure) of water into tank 52; (paragraphs [0024]-[0025]), 
wherein the controller (controller controls various aspects of purification and sanitization; paragraph ([0014]) is configured to monitor and control one or more of a speed of the pump, a water temperature (controller controls the heater 62 and power supply circuit that controls water temperature; paragraph [0027], and a water pressure in a non-closed loop system with the external device.
Hulme does not disclose initiating a pump coupled to the internal storage tank to operate at a first pumping rate until an average feed water supply temperature and a purified water flow rate is determined. 
Weatherill discloses initiating a pump coupled to the internal storage tank (heater pump 30 hydraulically connected to storage tank 86 (internal storage tank) within reverse osmosis unit; paragraph (0027) until an average feed water supply temperature and a purified water flow rate is determined (water flows from storage tank 86 through a heater at a flow rate, such that flowing water is heated till desired sanitation temperature under control of a control system, as such the temperature and flow rate are determined; (paragraphs [0027], [0029}-[0030]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Hulme invention to provide initiating a pump coupled to the internal storage tank to operate at a first pumping rate until an average feed water supply temperature and a purified water flow rate is determined, as taught by Weatherill, in order to provide advanced temperature and flow rate control for different sanitizing cycles for various flow paths with a cool down cycle (Weatherill; paragraph [0009]).
As per claim 2, Hulme and Weatherill, in combination, disclose the method of claim 1. Hulme further discloses further comprising the step of regulated purified water flow provided by the VFD pump (pump 29 includes variable frequency drive, where the pump controls fluid pressure and flow through the system, including at external connection 72; (paragraphs [0015], [0029]). 
Hulme does not disclose further comprising the step of raising the temperature of the regulated purified water flow provided by the pump to a predefined level above a fixed minimum temperature of about 180°F for disinfecting the external heat tolerant device. 
Weatherill discloses further comprising the step of raising the temperature of the regulated purified water flow provided by the pump to a predefined level above a fixed minimum temperature of about i80°F (heater 32 controlled to raise temperature of purified water to about 80-85 degrees C, or 176-185 degrees F; paragraphs [0027]-[0030]) for disinfecting the external heat tolerant device (temperature of fluid raised in order to sanitize external dialysis machines connected to reverse osmosis system; paragraphs [0027]-[0030)]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Hulme invention to provide further comprising the step of raising the temperature of the regulated purified water flow provided by the pump to a predefined level above a fixed minimum temperature of about 180°F for disinfecting the external heat tolerant device, as taught by Weatherill, in order to provide effective sanitization (Weatherill; paragraph [0009]). 
As per claim 3, Hulme and Weatherill, in combination, disclose the method of claim 1. Hulme further discloses further comprising the step of providing a regulated flow of purified water by stabilizing the VFD pump from water pressure fluctuations in the external potable water (when feed input water 88 (external potable water), from pre-filter, pressure is low, check valves 28, 64 open to allow water flow to support variable frequency drive pump 29; paragraphs [0014]-[0015], [0027], [0029] as a function of communication and control by the controller module of one or more fluid flow directing valves (controller controls various aspects of purification and sanitization system, including valve body 14 and 40 (fluid flow directing valves) which control flow of product water throughout the system; paragraphs [0014], [0017], [0029]. 
As per claim 4, Hulme and Weatherill, in combination, disclose the method of claim 1. Hulme further discloses further comprising the step of collecting a redirected flow of heated purified water from an inlet of the external device and directing the purified water into the internal storage tank (water flows from return input 82 at external connection 72 to product water storage tank 52; (figure 1; paragraphs [0014}, [0026]). 
As per claim 5, Hulme and Weatherill, in combination, disclose the method of claim 4. Hulme further discloses further comprising the step of directing any externally unused heated purified water into a drain port via signaling from the controller module and control! by the controller module of the internal fluid flow directing valves (return input 82 returns heated product water from dialysis system where system of valves are controlled by controller, where water can pass from return input 82 to product water storage tank 52 and then to drain output 86; (figure 1; paragraphs [0014], [0026]-[0027], [0029]). 
As per claim 6, Hulme and Weatherill, in combination, disclose the method of claim 1. Hulme further discloses further comprising the step of varying amount of applied power with the controller to a direct contact heating element assembly with an integral thermal sensor disposed within a purified water heating chamber (thermal switch 54 (thermal sensor) senses temperature of product water within internal tank 52 with switching on/off heater 62, by use of control circuit power, where heater 62 is shown within tank 52 (direct contact); figure 1; paragraphs [0026]-[0027]) as a function of a sensed purified water temperature (thermal switch 54 activates heater 62 based on sensed temperature; paragraph [0027]). 
Hulme does not disclose further comprising an inline heating element with an integral thermal sensor configured to raise the temperature of reverse osmosis water provided by the pump to a first temperature. Weatherill discloses further comprising an inline heating element with an integral thermal sensor (heater pump 30 pushes water through heater 32 (inline heating element) in conduit 22, raises the water to an increased temperature; (paragraphs [0027], [0030]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Hulme invention to provide further comprising an inline heating element with an integral thermal sensor, as taught by Weatherill, in order to provide advanced temperature and flow rate control for improved different sanitizing cycles for various flow paths with a cool down cycle (Weatherill; paragraph [0009]). 
As per claim 7, Hulme and Weatherill, in combination, disclose the method of claim 3. Hulme further discloses further comprising the step of monitoring the water temperature so as to increase or decrease a VFD pump rate to maintain the water temperature at a defined level and upon sensing a reduction in heated purified water flow below a predetermined level (variable frequency drive pump 29 pumps water from internal tank 52 or feed input 88 maintains flow of water through membrane 12, while temperature within tank 52 is monitored and controlled to be below predetermined temperature using thermal switch and heater 62; paragraphs [0015], [0020], {0027], controlling heated purified water flow and temperature by opening multiple valves on a return side of the heated water flow (product water (purified water) is heated by heater 62 to required temperature and circulated from tank 52 by pump 29 by opening valves associated with valve body 14, 40 using controller; paragraphs [0014], [0017], {0027]. 
Hulme does not disclose increasing the pump rate : so as to increase heated water flow velocity thereby eliminating an overheat condition. 
Weatherill discloses increasing the pump rate so as to increase heated water flow velocity thereby eliminating an overheat condition (during tank fill cycle, heater pump is inactive and during sanitization heater pump 30 pushes water from storage tank 86 (increasing pump rate) heated by heater to sanitization temperature at rate suitable to avoid thermal shock (overheat condition); (paragraphs [0028]-[0030]). 
It would have been obvious to one of ordinary skill If the art at the time of the invention to modify the Hulme invention to provide increasing the pump rate so as to increase heated water flow velocity thereby eliminating an overheat condition, as taught by Weatherill, in order to provide different sanitizing cycles for various flow paths with a cool down cycle (Weatherill; paragraph [0009)).
As per claim 9, Hulme and Weatherill, in combination, disclose the method of claim 6. The first embodiment of Hulme does not disclose further comprising the step of a user activating an exit process of the RO system thereby turning off the heating element, emptying the storage tank and cooling water flow paths and returning RO system to an idle mode. 
An alternate embodiment of Hulme discloses further comprising the step of a user activating an exit process of the RO system thereby turning off the heating element (the operator can initiate a storage mode where the system allows the water to cool by halting the heating process; paragraphs {0035]-[0036]) emptying the storage tank (water purge of storage tank includes providing water from storage tank 52 to drain output 86 till level sensor 60 no longer senses water in the tank; paragraphs [0032]-[0033] and returning RO system to an idle mode (recurring heat mode reverse osmosis system maintained at sanitized state such that it is ready for use when needed (idle); paragraphs [0031], [0034]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Hulme invention to provide emptying the storage tank and returning RO system to an idle mode, as taught by Hulme, in order to provide sanitized reverse osmosis system ready for use when needed (Hulme; paragraph [0084]). 
Weatherill discloses further comprising the step of a user activating an exit process of the RO system thereby turning off the heating element, and cooling water flow paths (cool down cycle is initiated where cooler cools any remaining water in storage tank 86 and circulates through flow paths to cool them as well, where modes can be initiated manually or automatically; (paragraphs [0037], {0043}-[0045]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Hulme invention to provide further comprising the step of a user activating an exit process of the RO system thereby turning off the heating element, emptying the storage tank and cooling water flow paths and returning RO system to an idle mode, as taught by Weatherill, in order to provide different sanitizing cycles for various flow paths with a cool down cycle (Weatherill; paragraph [0009]). 
As per claim 10, Hulme and Weatherill, in combination, disclose the method of claim 1. Hulme further discloses wherein the step of providing a regulated flow of purified water by stabilizing the VFD pump (when feed input water 88 (externa! potable water), from an external potable feed water supply comprising a pre-filter, such that when a pressure is low, check valves 28, 64 open to allow water flow to support variable frequency drive pump 29; (paragraphs [0014}-[0015], [0027], [0029]), wherein the method  includes drawing or receiving water from an isolated storage tank feed when the external potable water pressure falls below a predefined water pressure level (lower water pressure at feed water input 88 (external feed water supply) prompts variable frequency drive pump 239 to pull water from storage tank 52, where check valve 64 prevents feed water from being fed back into tank 52: (figure 1; paragraphs {0015}, [0027), [0029]). 
As per claim 11, Hulme discloses a method for sanitizing an external heat tolerant device with heated purified water coupled to an outlet of a heat sanitizable reverse osmosis (RO) system (sanitization and purification of hemodialysis system with heated product water obtained using reverse osmosis system, where the system can be repeatedly exposed to heated fluid; (abstract; paragraphs [0006], [0013}-[0014]), 
the RO system having an inlet for receiving potable water from an external potable feed water supply (reverse osmosis system 10 has inlet feed water input 88 connected to any pre-filtered fluid source (external potable); (abstract; figure 1; paragraph [0020]) 
and an internal storage tank for storing purified water (internal storage tank 52 for product water; paragraphs [0014], [0020], [0035}), 
at least one RO membrane unit (reverse osmosis membrane 12; abstract; paragraph [0015]) adapted to receive water from the potable feed water supply (membrane 12 receives water flowing through the system from pre-filtered feed water input 88 including from internal storage lank 52 of purified water; paragraphs [0015], [0020], [0035]) 
and configured to purify the water and deliver the purified water through a delivery conduit (membrane 12 purifies product water, heated by heater 62, to supply to hemodialysis machine (external heat tolerant device) via external connection 72 (delivery conduit); paragraphs (0015), [0020]-[0021], [0027]), 
the method comprising: 
activating a heating power application system including a heating device configured to apply heat to the purified water flow (controller activates heater 62 (heating device) coupled to thermal switch 54 (heating power application system); paragraph [0027]) and configured to deliver a heat sanitizing purified water flow continuously through to the external heat tolerant device (external connection 72 connects system 10 to hemodialysis application (external heat tolerant device) to supply purified heated water; paragraphs [0026]-[0027]); 
initiating a variable frequency drive (VFD) pump (pump 29 includes variable frequency drive can be started; paragraph {0015]) coupled to the internal storage tank to operate at a first pumping rate (pump 29 controls fluid pressure through the system 10 and into product water storage tank 52 operating at first pumping rate; paragraphs [0015], [0035]; see [0014 “control flow rates and pressures” (plural)]; and see claim 1) and then transitioning to a second pumping rate (pumping the input fluid through the membrane at a second flow rate from first flow rate; claim 1); 
and providing a regulated flow of heated purified water by increasing or decreasing the VFD pumping rate (variable frequency drive pump 29 drives fluid through membrane to generate product water (purified water) whose flowrate and pressure is maintained by solenoid valve 66 and pressure sensor 43, which can control operation when it senses deviation from normal flow; paragraphs [0015], [0017], [0021]; claim 1) 
as a function of water temperature fluctuations in the external potable water supply (feed water temperature is monitored and controller uses temperature data to operate the pump to achieve desired product flow rate and temperature; (paragraphs [0013]-[0014], [0027], [0036]; claim 1). 
Hulme does not disclose initiating a pump coupled to the internal storage tank to operate at a first pumping rate until an average feed water supply temperature and a purified water flow rate is determined; providing a regulated flow of heated purified water by increasing or decreasing the pumping rate as a function of water temperature fluctuations in the external potable water supply. 
Weatherill discloses initiating a pump coupled to the internal storage tank (heater pump 30 hydraulically connected to storage tank 86 (internal storage tank) within reverse osmosis unit; paragraph (0027) until an average feed water supply temperature and a purified water flow rate is determined (water flows from storage tank 86 through a heater at a flow rate, such that flowing water is heated until a desired sanitation temperature under control of a control system, as such the temperature and flow rate are determined; (paragraphs [0027], [(0029]-[0030]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Hulme invention to provide initiating a pump coupled to the internal storage tank to operate at a first pumping rate until an average feed water supply temperature and a purified water flow rate is determined, as taught by Weatherill, in order to provide advanced temperature and flow rate control for different sanitizing cycles for various flow paths with a cool down cycle (Weatherill; paragraph [0009]).
As per claim 12, Hulme and Weatherill, in combination, disclose the method of claim 11. Hulme further discloses further comprising the step of controlling the flow of the purified water in the RO system (controller controls pump 29 control circuit, which controls flowrate of product water through reverse osmosis system; paragraphs [0014]-[0015] before activating the heating of the purified water (product water directed to internal tank 52 is heated by heater 62 based on heat mode trigger (activating) based on temperature monitored by thermal switch 54; paragraphs ([0019], [0027], [0036]) to be delivered continuously and in a stable state to the external device (external connection 72 connects system 10 to hemodialysis application (external heat tolerant device) to supply purified heated water, where water is continuously circulated through the system 10; (paragraphs [0026]-[0027], [0036]). 
As per claim 14, Hulme and Weatherill, in combination, disclose the method of claim 11. Hulme further discloses further comprising the step of using a controller module to operate the RO system (controller controls purification and sanitization of reverse osmosis system; (paragraphs (0014], [0029]) with low inlet pressure from the external feed water supply without the RO system shutting down (low inlet pressure of feed water input 88, check valves 28 and 64 open to supplement water supply to pump 29, without shutting down the system; (paragraphs [0014], [0020], [0029)). 
As per claim 20, Hulme and Weatherill, in combination, disclose the RO system of claim 14. Hulme further discloses wherein the external device includes a dialysis machine (membrane 12 purifies product water, heated by heater 62, to supply to hemodialysis machine (external heat tolerant device) via external connection 72 (delivery conduit); paragraphs [0015], [0020}-[0021), [0027]).
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hulme et al US PGPUBS Document 2014/0151297 (Hulme) in view of Weatherill US PGPUBS Document 2007/0102357 (Weatherill), as applied to claims 1-7, 9-12 and 14 above, and further in view of Buescher et al US PGPUBS Document 2012/0118989 (Buescher). 
As per claim 8, Hulme and Weatherill, in combination, disclose the method of claim 1. Hulme further discloses upon the heated purified water temperature fluctuating above or below a defined temperature range (product water directed to internal tank 52 is heated by heater 62 based on heat mode trigger (activating) based on temperature monitored by thermal switch 54 which can be higher or below a predetermined temperature; paragraphs [0019], [0027], [0036]). 
Hulme does not disclose further comprising the step of adjusting heating power values up or down for a predetermined time and then further monitoring a number of water temperature fluctuations during a defined time period when the number of fluctuations exceeds a defined number during a defined time. 
Buescher discloses further comprising the step of adjusting heating power values up or down for a predetermined time (a control module controls voltage and energy supply (power supply) for water heater to switch on and off, based on set point temperature of water heater, over a period of time determined by control module; (figure 1; paragraphs [0015], [0037], [0053]) and 
then further monitoring a number of water temperature fluctuations during a defined time period (control module monitors temperature of water heater, that can vary above and below a set point temperature, over a period of time determined by a control module; paragraphs {0015}, [0037], [0046], [0053]) when the number of fluctuations exceeds a defined number during a defined time (a control module bases a temperature tolerance and monitors temperature variation above and below a set point temperature and threshold temperature, within time period set by user; paragraphs [0015], [0046], [0053]-[0054]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Hulme invention to provide further comprising the step of adjusting heating power values up or down for a predetermined time and then further monitoring a number of water temperature fluctuations during a defined time period when the number of fluctuations exceeds a defined number during a defined time, as taught by Buescher, in order to provide shut down of control! module during sensor faults or temperature exceeding maximum temperature (Buescher; paragraph [0046)). 
As per claim 13, Hulme and Weatherill, in combination, disclose the method of claim 12. Hulme further discloses upon the heated purified water temperature fluctuating above or below a defined temperature range (product water directed to internal tank 52 is heated by heater 62 based on heat mode trigger (activating) based on temperature monitored by thermal switch 54 which can be higher or below a predetermined temperature; paragraphs (0019), (0027), [0036]). 
Hulme does not disclose further comprising the step of adjusting heating power values up or down for a predetermined time and then further monitoring a number of water temperature fluctuations during a defined line period when the number of fluctuations exceeds a defined number during a defined time. 
Buescher discloses further comprising the step of adjusting heating power values up or down for a predetermined time (control module controls voltage and energy supply (power supply) for water healer to switch on and off, based on set point temperature of water heater, over a period of time determined by control module; figure 1; paragraphs [0015], [0037], [0053]) and then further monitoring a number of water temperature fluctuations during a defined time period (control module monitors temperature of water heater, that can vary above and below a set point temperature, over a period of time determined by control module; paragraphs [0015], [0037], [0046], [0053]) when the number of fluctuations exceeds a defined number during a defined time (control module bases a temperature tolerance and monitors temperature variation above and below a set point temperature and threshold temperature, within time period set by user; paragraphs [0015}, [0046], [0053}-[0054]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Hulme invention to provide further comprising the step of adjusting heating power values up or down for a predetermined time and then further monitoring a number of water temperature fluctuations during a defined time period when the number of fluctuations exceeds a defined number during a defined time, as taught by Buescher, in order to provide shut down of control! module during sensor faults or temperature exceeding a defined number of faults during a defined time (Buescher; paragraph [0046]).
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hulme et al US PGPUBS Document 2014/0151297 (Hulme) in view of Weatherill US PGPUBS Document 2007/0102357 (Weatherill) and Hortin et al US PGPUBS Document 2012/0118989 (Hortin). Referenced specification paragraph numbers of the PGPUBS Documents are identified by “[ ] symbols. 
As per claim 15, Hulme discloses a reverse osmosis (RO) system configured for sanitizing with heated purified water (reverse osmosis system with sanitization connection for heating product water; abstract; paragraphs [0013], [(0027]), 
the RO system having an inlet for receiving potable water from an external potable feed water supply (reverse osmosis system 10 has inlet feed water input 88 connected to any pre-filtered fluid source (external potable); abstract; figure 1; paragraph (0020]) and an internal storage tank for storing purified water (internal storage tank 52 for product water; paragraphs {0014], [0020], [0035]), 
the RO system having at least one RO membrane unit (reverse osmosis membrane 12; abstract; paragraph [0015]) adapted to receive water from the potable feed water supply (membrane 12 receives water flowing through the system from pre-filtered feed water input 88 including from internal storage tank 52 of purified water; paragraphs [0015], [0020], (0035]) and configured to purify the water and deliver the purified water through a delivery conduit (membrane 12 purifies product water, heated by heater 62, to supply to hemodialysis machine (external heat tolerant device) via external connection 72 (delivery conduit); paragraphs [0015], [(0020]-[0021], [0027]), 
the RO system comprising: 
a controller module configured to activate a heat sanitizing cycle within the sanitizing system (reverse osmosis system has controller (controller module) connected to thermal switch 54; paragraphs [0014], [0027]),
the controller module further including a heating power management control circuit configured to isolate the RO system (controller (controller module) controls heater 62 power supply circuit; paragraphs [0014], (0027]) and drive heated sanitized purified water solely through to an inlet of an external heat tolerant device (external connection 72 connects system 10 to a hemodialysis device or system being an external heat tolerant device), the controller module operable to supply purified heated water; paragraphs [0026)-[0027]); 
a variable frequency drive (VFD) pump (pump 29 includes variable frequency drive can be started; paragraph [0015)) coupled to an RO membrane unit inlet and communicatively coupled to the controller module (pump 29 controls fluid flow through membrane 12 in reverse osmosis unit, is controlled by controller (controller module); paragraphs [0014]-[0016]), the VFD pump configured to operate at a first pumping rate (variable frequency drive pump 29 operates at a first pumping rate; paragraph [0015]; see [0014 “control flow rates and pressures” (plural)]; and see claim 1) 
and then transitioning to a second pumping rate (pumping the input fluid through the membrane at a second flow rate from first flow rate; claim 1), the VFD pump further configured to draw water from the storage tank to stabilize the VFD pump from pressure fluctuations in the external feed water supply (lower water pressure at feed water input 88 (external feed water supply) prompts variable frequency drive pump 29 to pull water from storage tank 52, where check valve 64 prevents feed water from being fed back into tank 52; figure 1; paragraphs [0015], (0027), [0029]); and 
a solenoid valve and manifold assembly communicatively coupled to the controller module and to the VFD pump (solenoid valves 18, 32, and 34, fluidly connected to variable frequency drive pump 29 and controller; paragraphs [0014]-[0015], [0017]), 
the controller configured to control flow of the feed water supply and the purified water (a controller controls flowrates within the system of feed water 88 and product water using valves; paragraphs [0014], [0021]; claim 1); 
and a sensor communicatively coupled to the controller module and the VFD pump and configured to initiate VFD pump stabilization (multiple sensors coupled to controller and variable frequency drive pump 29, in order to control flowrates and pressure within the system (pump stabilization); paragraphs [0014]-[0015], [0031]; claim 1). 
Hulme does not disclose initiating a pump coupled to the internal storage tank to operate at a first pumping rate until an average feed water supply temperature and a purified water flow rate is determined; manifold assembly; low flow velocity sensor.
Weatherill discloses initiating a pump coupled to the internal storage tank (heater pump 30 hydraulically connected to storage tank 86 (internal storage tank) within reverse osmosis unit; paragraph [0027]) until an average feed water supply temperature and a purified water flow rate is determined (water flows from storage tank 86 through a heater at a flow rate, such that flowing water is heated till desired sanitation temperature under control of a control system, as such the temperature and flow rate are determined; paragraphs [0027], [0029]-[0030]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Hulme invention to provide initiating a pump coupled to the internal storage tank to operate at a first pumping rate until an average feed water supply temperature and a purified water flow rate is determined, as taught by Weatherill, in order to provide advanced temperature and flow rate control for different sanitizing cycles for various flow paths with a cool down cycle (Weatherill; paragraph [0009]). 
Hortin discloses a manifold assembly (manifold connecting water lines and valves; paragraph [0042)]); and low flow velocity sensor (a flow sensor connected to valves, capable of reading slow (low flow) to high flowrates; paragraph (0042]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Hulme invention to provide manifold assembly; low flow velocity sensor, as taught by Hortin, in order to provide multiple valve dispenser capable of accommodating variable flowrates (Hortin; paragraph [0042)). 
As per claim 16, Hulme, Weatherill and Hortin, in combination, disclose the RO system of claim 15. Hulme further discloses further comprising VFD pump (multiple sensors are coupled to controller and variable frequency drive pump 29, in order to control flowrates and pressure within the system; paragraphs (0014]-(0015], (0031); claim 1). 
Hulme does not disclose further comprising an inline heating element with an integral thermal sensor configured to raise the temperature of reverse osmosis water provided by the pump to a first temperature. 
Weatherill discloses further comprising an inline heating element with an integral thermal sensor configured to raise the temperature of reverse osmosis water provided by the pump to a first temperature (heater pump 30 pushes water through heater 32 inline heating element) in conduit 22, raises the water to an increased temperature; paragraphs [0027], [0030]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Hulme invention to provide further comprising an inline heating element with an integral thermal sensor configured to raise the temperature of reverse osmosis water provided by the pump to a first temperature, as taught by Weatherill, in order to provide different sanitizing cycles for various flow paths with a cool down cycle (Weatherill; paragraph [0009]). 
As per claim 17, Hulme, Weatherill and Hortin, in combination, disclose the RO system of claim 15. Hulme further discloses wherein the controller ls cornmunicatively coupled to a plurality of solenoid control valves (controller controls sanitization and purification systems comprising solenoid valves 18, 32, and 34; paragraphs [0014], [0017]) and with the VFD pump (controller controls variable frequency drive pump 29; paragraphs [0014], [(0015]) adapted to regulate flow and water pressure applied to the RO membrane unit (pump 29 regulates flow across reverse osmosis membrane 12; paragraph [0015]) and thus production of heated purified water flow into and out of the inlet of the external heat tolerant device (externa! connection 72 connects system 10 to hemodialysis application (external heat tolerant device) to supply purified heated water from storage tank 52 heated by heater 62; paragraphs [0020], [0026}-[0027]).
As per claim 18, Hulme, Weatherill and Hortin, in combination, disclose the RO system of claim 15. Hulme further discloses wherein the controller is communicatively coupled to a plurality of solenoid control valves (controller controls sanitization and purification systems comprising; paragraphs [0014], [0017]) and with the VFD pump (controller controls variable frequency drive pump 29; paragraphs (0014), (0015]) adapted to regulate flow and water pressure applied to the RO membrane unit and distribution of heated purified water flow throughout the RO system (pump 29 controls flow of water through reverse osmosis membrane 12 and movement of heated product water throughout the system 10; (paragraphs [0015]-[0016], [0020]). 
As per claim 19, Hulme, Weatherill and Hortin, in combination, disclose the RO system of claim 15. Hulme does not disclose wherein the first temperature of the purified water is above a fixed minimum temperature. 
Weatherill discloses wherein the first temperature of the purified water is above a fixed minimum temperature (heater 32 controlled to raise temperature of purified water within storage tank 86 to about 80-85 degrees C, or 176-185 degrees F; (paragraphs [0027]-[0030]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Hulme invention to provide wherein the first temperature of the purified water is above a fixed minimum temperature, as taught by Weatherill, in order to provide different sanitizing cycles for various flow paths with a cool down cycle (Weatherill; paragraph [0009]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references cited on the attached Notice of References (PTO 892) are of particular interest: Fabig concerning varying of heat sanitizing temperatures from a first lower temperature to a second higher temperature, in a system having an RO purifying membrane filter providing purified water to a hemodialysis device; Buckberry et al concerning providing a sanitized liquid for use in a medical device at temperatures controlled by a controller determining average temperatures and pressures; and Wilder concerning varying pump speeds for a VDF pump with a smooth transition between pump speeds to minimize damage to pumps. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
06/13/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778